By the Court.
If the ordinary presumptions in favor of the proceedings of a court are to be made in this case, we must conclude that the justice, after making a preliminary inquiry, determined that there was not sufficient evidence to justify him in requiring the respondents to recognize for a trial upon the first count, and that the other, count was but an assault and battery of a minor grade and enormity, and that he ought to try it, and so did. That being so, we think the jurisdiction of that court is fully made out, and by consequence, the respondents can take nothing by their exceptions and motion in arrest; and the respondents are fined, the one $4,00, and the other $2,00, the same as by the justice, and costs,